DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 9) that Nanda does not teach the amended limitations in claim 1 reciting “in response to generating the metadata modification records for all the sub-transactions of the permission-required control type, and responsive to detecting that a current sub-transaction to be processed is of the permission-free control type, releasing the permission such that a further transaction will have an opportunity to acquire the permission.” Examiner respectfully disagrees.
Nanda completes the metadata transaction when one of three conditions (fig. 9, #400) are satisfied (i.e., detected): (i) a pre-determined threshold time period has elapsed, (ii) the transaction log is full, or (iii) a subsequent write I/O request (i.e., current sub-transaction) does not result in overwriting the file – no change to contents of the file (i.e., permission-free); at which time metadata changes to the file in volatile memory are flushed to persistent storage (fig. 9, #405), the log entry in transaction log is marked as complete (fig. 9, #410), and the associated log hold (i.e., permission) is released (fig. 9, #415; 13:47-14:5).
	Applicant further states (pp. 10) that Nanda does not teach the newly added claims 16-17. Examiner respectfully disagrees.
In Nanda, every data change in a file results in a metadata change in the mtime attribute, but not vice versa (2:14-23). Many file system operations (i.e., sub-transactions) result in metadata changes (11:11-15). The type (i.e., record writing type) of a file system operation (i.e., correspondence relationship) can be determined in advance (i.e., pre-configured) as to whether it results in metadata change or not.
In summary, Nanda teaches the argued limitations of independent claims 1, 8 and 15; and the dependent claims 16-17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanda, et al. US patent 9,020,987 [herein “Nanda”].
Claim 1 recites “A method for transaction-based metadata maintenance, comprising: obtaining a transaction that is currently pending, the transaction being associated with a modification of a metadata block, the metadata block containing at least one entry, the transaction comprising at least one sub-transaction, each of which indicates a modification of at least one entry of the metadata block;”
Upon receiving a first write I/O request of a file, Nanda stores initial metadata changes (i.e., modification) in a persistent journal – start of a (i.e., pending) metadata transaction; stores metadata changes (i.e., sub-transactions) of subsequent write I/O requests to the same file in volatile memory (fig. 9; 3:38-47), until a pre-determined threshold time period has elapsed – end of the metadata transaction, at which time metadata changes to the file are flushed to persistent storage (12:42-50).
Claim 1 further recites “ordering the at least one sub-transaction of the transaction depending upon a record writing type of the at least one sub-transaction, the record writing type of the at least one sub-transaction being one of a permission-required control type and a permission-free control type;”
When the write I/O request is the first (i.e., ordering) request to update the file, Nanda creates a new transaction by adding a new entry in the transaction log, which includes a copy of the file's inode (i.e., metadata block). The transaction is marked unfinished by acquiring a log hold on the new log entry (fig. 9, #380; 13:1-23). Subsequent write I/O requests of the file do not result in creation of new transactions. Instead their metadata changes (i.e., permission-required) are stored in volatile memory, together with a copy of the file's inode (13:32-40). Operations that do not modify metadata, e.g., read operations, do not require the log hold (i.e., permission-free).
Claim 1 further recites “in response to acquiring a permission, generating, in a first storage area, a respective metadata modification record preferentially for each sub-transaction of the permission-required control type, wherein the respective metadata modification record describes a modification of at least one entry of the metadata block that is indicated by the sub-transaction; and”.
If a log hold (i.e., permission) acquisition is successful, Nanda stores initial metadata changes (i.e., metadata modification record) associated with the first write I/O request in a persistent journal, while metadata changes associated with subsequent write I/O requests to the same file are stored in volatile memory (i.e., first storage area) (3:38-47).
Claim 1 further recites “in response to generating the metadata modification records for all the sub-transactions of the permission-required control type, and responsive to detecting that a current sub-transaction to be processed is of the permission-free control type, releasing the permission such that a further transaction will have an opportunity to acquire the permission.”
Nanda completes the metadata transaction when one of three conditions (fig. 9, #400) are satisfied (i.e., detected): (i) a pre-determined threshold time period has elapsed, (ii) the transaction log is full, or (iii) a subsequent write I/O request (i.e., current sub-transaction) does not result in overwriting the file – no change to contents of the file (i.e., permission-free); at which time metadata changes to the file in volatile memory are flushed to persistent storage (fig. 9, #405), the log entry in transaction log is marked as complete (fig. 9, #410), and the associated log hold is released (fig. 9, #415; 13:47-14:5).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method according to claim 1, further comprising: copying the at least one metadata modification record generated in the first storage area into a second storage area, the second storage area being a persistent storage area.”
Nanda completes the metadata transaction when a pre-determined threshold time period has elapsed, at which time metadata changes to the file in volatile memory (first storage area) are flushed (i.e., copied) to persistent storage (i.e., second storage area) (12:42-50).
Claim 9 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method according to claim 2, further comprising: allocating the first storage area for the transaction, the first storage area having a mapping relationship with the second storage area.”
Nanda stores metadata changes of the first write I/O request of a file in a persistent journal, and stores metadata changes of subsequent write I/O requests to the same file in volatile memory (i.e., first storage area) (fig. 9; 3:38-47), together with a copy of the file's inode (13:32-40). An inode is identified by the inode number, which can be easily translated (i.e., mapped) into a block number and an offset of the inode from the start of block (i.e., second storage area) (9:42-46).
Claim 10 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method according to claim 1, further comprising: assigning transaction identification for the transaction, the transaction identification indicating a chronological order of occurrence of the modification of the metadata block associated with the transaction and occurrence of a modification of the metadata block associated with the further transaction.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold on the entry (fig. 9, #380; 13:1-23). The log entry, and the associated transaction, is uniquely identified by the file's inode (i.e., metadata block) together with a timestamp indicating time of a first write I/O request (i.e., chronological order) (14:18-23,50-57).
Claim 11 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method according to claim 4, further comprising: obtaining the permission based on the transaction identification.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., permission) on the entry (fig. 9, #380; 13:1-23). The log entry is uniquely identified by the file's inode together with a timestamp indicating time of a first write I/O request (14:18-23,50-57).
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method according to claim 1, wherein the record writing type corresponding to a sub-transaction is pre-configured.”
In Nanda, every data change in a file results in a metadata change (i.e., record writing type) in the mtime attribute, but not vice versa (2:14-23). Many file system operations result in changes to metadata (11:11-15), which can be determined in advance (i.e., pre-configured).
Claim 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method according to claim 1, wherein the permission is a global lock for performing generation of a metadata modification record in the first storage area.”
Nanda marks the start of a transaction on a file by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., global lock) on the entry (fig. 9, #380; 13:1-23). Without the log hold, subsequent write I/O requests on the file cannot proceed (i.e., no metadata modification records can be generated in the volatile memory (i.e., first storage area) (fig. 9, #385).
Claim 14 is analogous to claim 7, and is similarly rejected.

Claim 16 recites “The method according to claim 1, wherein the at least one sub- transaction comprises a plurality of sub-transactions, and further comprising: identifying a record writing type for each individual one of the plurality of sub-transactions according to correspondence relationships between the sub-transactions and record writing types.”
In Nanda, every data change in a file results in a metadata change in the mtime attribute, but not vice versa (2:14-23). Many file system operations (i.e., sub-transactions) result in metadata changes (11:11-15). The type (i.e., record writing type) of a file system operation (i.e., correspondence relationship) can be determined in advance as to whether it results in metadata change or not.

Claim 17 recites “The method according to claim 16, wherein the correspondence relationships are pre-configured and stored a storage device that is accessible to a computing device containing the first storage area.”
In Nanda, every data change in a file results in a metadata change in the mtime attribute, but not vice versa (2:14-23). Many file system operations result in metadata changes (11:11-15). The type (i.e., record writing type) of a file system operation (i.e., correspondence relationship) can be determined in advance (i.e., pre-configured) as to whether it results in metadata change or not.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        






/ALEX GOFMAN/Primary Examiner, Art Unit 2163